Citation Nr: 0740302	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1976.  The veteran's active duty service included 
service in the Republic of Vietnam.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

In January 2007, the appellant filed a motion to advance on 
docket.  The Board denied that motion in February 2007.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The Certificate of Death indicates that the veteran died 
on April 25, 2004; the cause of death was listed as advanced 
amyotrophic lateral sclerosis (ALS).  
 
3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, right ring 
finger injury, and lumbosacral strain.

4.  Advanced ALS was not manifested during the veteran's 
period of active service or within a year of his discharge 
and has not otherwise been shown to be related to military 
service or a disability of service origin.  

5.  The evidence of record does not demonstrate that an 
incident of the veteran's service was either the principal or 
a contributory cause of his death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred as a result 
of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1310, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA's duty to notify under the VCAA has 
been met.  Prior to the initial AOJ decision on the claim, in 
correspondence dated in June 2004, the RO advised the 
appellant of what the evidence must show to establish 
entitlement to death benefits.  The RO advised the appellant 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  The 
RO also requested that the appellant provide any evidence in 
her possession that pertained to the claim. 

A review of the record fails to show that the AOJ notified 
the appellant of the degree of disability and effective date 
elements of a service connection claim.  For reasons 
discussed more fully below, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, no disability rating or 
effective date will be assigned and failure to notify the 
appellant of these elements has resulted in no prejudice. 

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and relevant VA Medical Center (VAMC) 
treatment records.  The appellant has not made the RO or the 
Board aware of any other evidence relevant to her appeal and 
VA has no further duty with respect to the acquisition of 
potentially relevant records.

The Board's duty to assist also requires obtaining a medical 
opinion, but only in certain circumstances.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007), see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The duty 
to obtain a medical opinion arises only if, among other 
things, the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but establishes that the veteran suffered an event, 
injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period.  Id.  

Here VA did not obtain a medical opinion, but the Board finds 
that no such opinion was required.  For reasons explained 
more fully below, there is no credible evidence that the 
veteran's death causing disease became manifest during 
service or within an applicable presumptive period.  Thus, VA 
had no duty to obtain a medical opinion and the failure to do 
so was not a breach of its duty to assist.  Accordingly, the 
Board will proceed with appellate review.

Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.5(a), 3.312 (2007).  The death of 
a veteran will be considered as having been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2007).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2007).  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.   

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  ALS is presumed to be service-connected 
if it becomes manifest to a degree of 10 percent or more 
within 1 year from the date of separation from service.  38 
C.F.R. §§ 3.307(a), 3.309(a) (2007).

For veteran's who have been exposed to an herbicide agent, 
certain diseases may be presumed service-connected provided 
certain requirements are met.  38 C.F.R. 
§ 3.309(e) (2007).  A veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent.  38 U.S.C.A. § 1116(a)(3) 
(West 2002 & Supp. 2007), 38 C.F.R. § 3.307(a)(6)(iii) 
(2007).  

The diseases associated with exposure to certain herbicide 
agents subject to the presumption of service connection 
include chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) (2007).  



Legal Criteria and Analysis

As reflected in a statement from the appellant's accredited 
representative, dated in August 2005, the appellant is 
claiming that the veteran's death was caused by his active 
military duty and exposure to toxins while serving in 
Vietnam.  A certificate of death shows that the veteran died 
on April 24, 2004 and that advanced amyotrophic lateral 
sclerosis was listed as the cause of death.  VAMC records 
confirm what was recorded on the death certificate and the 
appellant has not alleged that the veteran's death was caused 
by any other condition.  The Board, therefore, finds that ALS 
was the sole cause of death.  The Board has considered all 
potentially applicable bases of entitlement to service 
connection for the cause of the veteran's death (i.e. ALS), 
but finds that such entitlement is not warranted.

First, service connection cannot be presumed based on 
exposure to an herbicide agent.  The veteran's DD Form 214 
indicates that he served honorably in the Republic of 
Vietnam, earning the Combat Infantry Badge, Purple Heart, 
Vietnam Gallantry Cross with Palm, and many other medals 
while there.  These records are sufficient evidence of 
service in the Republic of Vietnam during the applicable 
presumptive period, therefore exposure to an herbicide agent 
is conceded.  38 U.S.C.A. § 1116(a)(3) (West 2002 & Supp. 
2007), 38 C.F.R. § 3.307(a)(6)(iii) (2007).  Despite that the 
veteran was an herbicide exposed veteran, ALS is not a 
disease for which service connection is presumed based on 
herbicide exposure.  Service connection cannot be granted on 
this basis.

Second, the Board has considered the service connection 
presumption for ALS when the disease becomes manifest to a 
degree of 10 percent or more within one year of discharge, 
but finds that presumption to be inapplicable as well.  The 
veteran's DD Form 214 shows that he was discharged from the 
Army in December 1976.  The earliest record of a diagnosis of 
ALS, however, was found in a VAMC progress note dated in June 
2003, more than 26 years after the veteran's discharge from 
service.  In a VAMC discharge summary, dated in October 2003, 
the veteran's physician noted that the veteran's symptoms, 
which included weakness in the left lower extremity, began 
around January or February of that year.  Multiple notes and 
consultations in the veteran's VAMC records reflected a 
similar history.  Thus, it has not been shown that the 
veteran's ALS was manifested within a year of his discharge 
from active duty service, but instead more than two and a 
half decades later.

Last, the Board has considered whether the evidence otherwise 
links the veteran's active duty service to the cause of his 
death but finds that it does not.  The medical evidence 
consisted of a substantial amount of VAMC progress notes and 
consultation reports from the time of the veteran's onset of 
symptoms to the time of his death more than a year later.  In 
none of these medical records did any doctor link the ALS to 
the veteran's active duty service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


